Order issued February 19, 2013




                                            In The
                                  (!Inurt f          ijnah
                        fiftji Jiitrirt uf            xa it 1ztt1as
                                     No. 05-1I-00201-CV


     TACTICAL AiR DEFENSE SERVICES, INC. AND GARY FEARS, Appellants

                                              V.

                            Cl-I ARLES C. SEAROCK, Appellee


                                         ORDER

       Before the Court is Jamie Goldstein’s motion to dismiss his appeal in the case. We GRANT

the motion   fhL appeal fi1d by Jarnie. Goldstein is hereby DISMISSED
                                                                      /i           I


                                                   JINLMOSEEEY
                                                   PRESiDING JUSTICE